Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 15, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
On August 30, 1997, claimant was questioned by his manager as to why he had arrived at work several hours late. After informing the manager that he had a personal problem, he indicated that it would be his last day of work and handed the manager a resignation letter dated August 29, 1997. In addition to citing stress caused by the job, claimant also testified regarding his dissatisfaction with the work environment, which included conflicts with his manager. Under these circumstances, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause (see, Matter of Murray [Sweeney], 244 AD2d 649). Whether claimant was fired prior to handing in his resignation — as he contends — presented a credibility issue for resolution by the Board (see, Matter of Anthony [Commissioner of Labor], 257 AD2d 876; Matter of Odock [Commissioner of Labor], 254 AD2d 551, 552).
Cardona, P. J., Mercure, Peters, Spain and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.